       Case 2:19-cv-02360-SSV-JCW Document 1 Filed 03/14/19 Page 1 of 9



                              UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF LOUISIANA


   BRANDON OGLESBY, individually and on                 CIVIL ACTION
   behalf of others similarly situated
                Plaintiffs,                             NUMBER:         19-2360

   VERSUS
                                                        SECTION:
   MASSE CONTRACTING, INC.
                                                        DISTRICT JUDGE
                Defendant.
                                                        MAGISTRATE JUDGE




                              COMPLAINT – COLLECTIVE ACTION

        Plaintiff, Brandon Oglesby, an individual of the full age of majority and domiciled in

Lafourche Parish, Louisiana, who on his own behalf and on behalf of those similarly situated

(hereinafter referred to collectively as "Plaintiffs"), respectfully represents as follows:

                                                  I.

       Made Defendant herein is:

       A. Masse Contracting, Inc. (hereinafter "Masse"), a domestic corporation, authorized to

           and doing business in the State of Louisiana, which at all relevant times was operating

           within the Eastern District of Louisiana and is subject to the Fair Labor Standards Act.

                                                  II.

       Jurisdiction of this matter is conferred by 28 U.S.C. § 1331, as this action predominantly

alleges the violation of rights under the Fair Labor Standards Act (hereinafter "FLSA).

Furthermore, there exist additional state causes of action that arise out of the same transaction or
       Case 2:19-cv-02360-SSV-JCW Document 1 Filed 03/14/19 Page 2 of 9



occurrence as the underlying federal cause of action, and this Court has ancillary jurisdiction over

these counts pursuant to 28 U.S.C. § 1367.

       The substantial part of the events or omissions giving rise to the instant lawsuit occurred

within the Eastern District of Louisiana. Additionally, Defendant, Masse Contracting, Inc., resides

within the Eastern District of Louisiana. Therefore, venue is proper in this Court and over these

claims pursuant to 28 U.S.C. § 1391 (b)(1) and (b)(2).

                                                III.

        Plaintiff, Brandon Oglesby, was an employee of Masse who seeks to assert his claims

individually and on behalf of all others similarly situated, whether currently employed or whether

employed during the last three years, pursuant to 29 U.S.C. § 216.

                                                IV.

       The class of similarly situated employees (hereinafter "Putative Class Members") consists

of:

       ALL INDIVIDUALS WHO ARE CURRENTLY EMPLOYED BY DEFENDANT,
       AND/OR HAVE BEEN EMPLOYED WITHIN THE LAST THREE YEARS,
       WITHOUT BEING PAID REQUIRED OVERTIME COMPENSATION
       BENEFITS

                                                V.

        Defendant has numerous current and former full-time employees who are compensated

hourly for work performed. Upon information and belief, these employees were classified as

welders, riggers and other potential classifications. As full-time employees of Defendant, these

employees were often expected to work at least forty (40) hours per week. In many instances, said

employees were required to work in excess of forty (40) hours per week by Defendant. No position

held by these employees was at any time exempt from the FLSA.




                                                 2
       Case 2:19-cv-02360-SSV-JCW Document 1 Filed 03/14/19 Page 3 of 9



        Under the FLSA, Defendant was required to compensate employees at time-and-a-half in

excess of their normal hourly pay for any overtime hours worked. Despite the obligations owed

to its employees under the FLSA, Defendant failed to pay them the amounts the law required.

                               COVERAGE UNDER THE FLSA

                                                VI.

        At all times hereinafter mentioned, Defendant has been an employer within the meaning

of 29 U.S.C. § 203 (d) of the FLSA.

                                                VII.

       At all times hereinafter mentioned, Defendant has been an enterprise within the meaning

of 29 U.S.C. § 203 (r) of the FLSA.

                                               VIII.

        At all times hereinafter mentioned, Defendant has been an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of 29 U.S.C. § 203

(s)(1) of the FLSA, in that said enterprise has and has had employees engaged in commerce or in

the production of goods for commerce or employees handling, selling or otherwise working on

goods or materials that have been moved in or produced for commerce by any person and in that

said enterprise has had and has an annual gross volume of sales made or business done of not less

than $500,000 (exclusive of excise taxes at the retail level which are separately stated).

                                                IX.

       At all times hereinafter mentioned, Plaintiff and all those similarly situated were individual

employees engaged in commerce or in the production of goods for commerce as required by 29

U.S.C. §§ 206-207.




                                                 3
       Case 2:19-cv-02360-SSV-JCW Document 1 Filed 03/14/19 Page 4 of 9



                            COUNT NO. 1: VIOLATION OF FLSA

                                                  X.

       Plaintiff incorporates by reference and re-alleges each and every allegation contained

above as if fully set forth herein, and further alleges as follows.

                                                 XI.

       Defendant directed the means and manner in which Plaintiffs were compensated. During

the relevant time period, Defendant has violated, and are violating, the provisions of Sections 6

and/or 7 of the FLSA, 29 U.S.C. §§ 206, 207 and 215 (a)(2), by employing employees engaged in

commerce within the meaning of the FLSA for workweeks longer than 40 hours without

compensating said employees for their employment in excess of 40 hours per week at rates no less

than one and one-half the regular rates for which they were employed.

                                                 XII.

       Defendant's failure to properly compensate its employees was done knowingly, willfully

or in reckless disregard in carrying out its illegal pattern or practice. The decision by Defendant

to not properly pay overtime compensation to its hourly employees was neither reasonable nor

done in good faith. Accordingly, Plaintiff and all those who are similarly situated are entitled to

wages under the FLSA in an amount equal to one and one-half times their rate of pay, plus

liquidated damages, attorneys' fees and costs.

                                                 XIII.

       Plaintiff and the members of the putative class do not fall within any exemption of the

FLSA and were required to be paid according to the dictates of said Act.




                                                  4
       Case 2:19-cv-02360-SSV-JCW Document 1 Filed 03/14/19 Page 5 of 9



             COUNT NO. 2: DERIVATIVE CLAIM FOR CONVERSION AND
                             MISAPPROPRIATION

                                                XIV.

       Plaintiff incorporates by reference and re-alleges each and every allegation contained

above as if fully set forth herein, and further alleges as follows.

                                                 XV.

       Under Louisiana law, conversion is an act in derogation of a person's possessory rights and

any wrongful exercise or assumption of authority over another's possessions, depriving him of said

possession permanently or for an indefinite period of time. Conversion may occur, inter alia,

when possession is withheld from the owner or possessor.

                                                XVI.

       Defendant’s actions in withholding monies from employees’ paychecks, which said

employees were legally owed, and depriving said employees of these monies, amounts to

conversion of these funds.

                                                XVII.

       As a result of its actions, Defendant has possession of funds that it had no legal right to

possess, causing damages to Plaintiffs for which they seek recovery.

                                                XVIII.

       Plaintiffs demand judgment against Defendant for restitution of improperly withheld

monies, plus interest.

                           COUNT NO. 3: UNJUST ENRICHMENT

                                                XIX.

       Plaintiff incorporates by reference and re-alleges each and every allegation contained

above as if fully set forth herein, and further alleges as follows.

                                                  5
       Case 2:19-cv-02360-SSV-JCW Document 1 Filed 03/14/19 Page 6 of 9



                                               XX.

       Louisiana Civil Code Article 2298 provides, "A person has been enriched without cause at

the expense of another person is bound to compensate that person."

                                               XXI.

       As a direct and proximate result of the acts alleged herein, Defendant wrongfully deprived

its employees of substantial assets and was unjustly enriched by its direct receipt and retention of

monies earned by said employees, and which were intended to be paid towards their hourly wages.

Defendant’s retention of said assets and benefits violates the fundamental principles of justice,

equity and good conscience.

                                              XXII.

       As a result of Defendant’s actions, Plaintiffs have suffered damages and seek recovery.

                                              XXIII.

       Plaintiffs demand judgment against Defendant for restitution of improperly withheld

monies, plus interest.

                          COLLECTIVE ACTION ALLEGATIONS

                                              XXIV.

       Numerous employees have been victimized by this pattern, practice and policy, which are

in willful violation of the FLSA. Many of these employees have worked with Plaintiff and have

reported that they were paid in the same manner and were not properly compensated for all hours

worked as required by the FLSA. Thus, from his observations and discussions with these

employees, Plaintiff is aware that the illegal practices and/or policies of Defendant have been

imposed on the Putative Class Members.




                                                 6
        Case 2:19-cv-02360-SSV-JCW Document 1 Filed 03/14/19 Page 7 of 9



                                               XXV.

        The Putative Class Members are all employees who regularly worked in excess of 40 hours

per week. These employees are victims of Defendant’s unlawful compensation practices and or

similarly situated to Plaintiff in terms of job duties, pay provisions and employment practices.

                                               XXVI.

        Defendant’s failure to pay wages at the rates required by the FLSA results from generally

applicable, systemic policy and practice, and which is not dependent on the personal circumstances

of the Putative Class Members. Thus, Plaintiff's experiences are typical of the experiences of the

Putative Class Members.

                                              XXVII.

        The specific job titles or precise job requirements of the various Putative Class Members

does not prevent collective treatment. All of the Putative Class Members, regardless of their

precise job requirements or rates of pay, are entitled to be properly compensated. Although the

issue of damages may be individual in character, there is no detraction from the common nucleus

of liability facts.

                                   RELIEF SOUGHT/DAMAGES

                                              XXVIII.

        As a result of the damages caused by Defendant's actions, Plaintiff seeks on his behalf and

on behalf of all others similarly situated the following recovery:

             A. Unpaid back wages;

             B. Liquidated damages equal in amount to the unpaid monies found due;

             C. Costs and expenses related to the prosecution of this action;

             D. Attorneys' fees;



                                                  7
        Case 2:19-cv-02360-SSV-JCW Document 1 Filed 03/14/19 Page 8 of 9



            E. Pre-judgment and post-judgment interest at the highest rates allowed by law;

            F. Any and all other damages and expenditures, past and future, caused by

                 Defendant’s actions; and

            G. Any and all available statutory penalties and relief available.

                                         JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure (or any other applicable federal

or local rule), Plaintiffs hereby demand a trial by jury on all issues related herein.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, Brandon Oglesby, on his own behalf and on behalf of those

similarly situated, demands a judgment against Defendant, Masse Contracting, Inc., for all

damages hereinabove alleged, with legal interest from the date of demand (i.e., pre-judgment and

post-judgment interest), together with all costs and disbursements of this action, for all other

compensatory damages allowed by law, any and all statutory relief available, liquidated damages,

reasonable attorneys' fees, costs and expenses, and for all appropriate general, legal and equitable

relief available to them under the laws of the United States and the State of Louisiana, and for a

civil trial by jury.




                                                  8
       Case 2:19-cv-02360-SSV-JCW Document 1 Filed 03/14/19 Page 9 of 9




                                             Respectfully submitted:


                                             __________________________________
                                             C. ARLEN BRAUD, II, #20719
                                             MICHELLE O. GALLAGHER, #23886
                                             STEVEN D. JACKSON, #35841
                                             Braud & Gallagher, L.L.C.
                                             111 N. Causeway Blvd., Ste. 201
                                             Mandeville, LA 70448
                                             Telephone:    (985) 778-0771
                                             Facsimile:    (985) 231-4663
                                             arlenb@braudandgallagher.com
                                             michelleg@braudandgallagher.com
                                             stevenj@braudandgallagher.com
                                             Counsel for Plaintiff, Brandon Oglesby


TO BE SERVED BY SUMMONS:

MASSE CONTRACTING, INC.
Through its registered agent for service of process:
Craig P. Masse
1506 Mar Drive
Lockport, Louisiana 70374




                                                9
